DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 03/11/2022, with respect to independent claim 1 and new claim 31 have been fully considered and are persuasive.  The 35 USC 102(a)(1) of  Polo has been withdrawn and claims 1-12, 14-21, and 31-32 are allowed.
Applicant's arguments filed 03/11/2022 with respect to claims 22 and 31 have been fully considered but they are not persuasive. 
Applicant argues that Polo fails to disclose the limitation “wherein the one or more connector pins attach to one or more tissue segmentation device components integrated within the specimen bag”. Applicant asserts that since Polo teaches that the pin 20 is configured to stay within the slot of ribbons 6’,7’, that Polo does not meet the limitation. 
Examiner respectfully disagrees. The examiner notes that the claims do not say that the pin needs to be directly attached to the one or more tissue segmentation device components; thereby under broadest reasonable interpretation the pin 29 of Polo is attached or connected to the blades 4,5 via. their mutual connection to the ribbons 6’,7’.
Applicant further argues that Polo cannot teach that “wherein the one or more connector pins attach to one or more tissue segmentation device components integrated within the specimen bag” since the tissue segmentation device components in the instant application are independently movable  and are attached to the connector pins, wherein when the connector pins are extracted and pulled up and away from the bag, the tissue segmentation device components are pulled in the direction of the connector pins in order to cut tissue.
Examiner respectfully disagrees. Applicant disclosed independently movable tissue segmentation device components and attached to the connector pins, wherein when the connector pins are extracted and pulled up and away from the bag, the tissue segmentation device components are pulled in the direction of the connector pins in order to cut tissue but that is irrelevant to the combination because those features are not claimed.
Applicant argues that Polo fails to disclose the newly added limitation “ wherein the specimen bag is configured to detach from the cannula assembly”. 
Examiner respectfully disagrees. Due to the “configured to” language, the limitation is interpreted as functional language, i.e. the detachable nature of the bag is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of detachment. That is to say, the bag of the prior art must only be capable of being detached, and need not expressly disclose such a use. As evidenced by Tovey (US 5647372) in the same field of endeavor, it is known to cut a specimen bag (260) from the flexible ring with scissors as a means of detaching the bag from the rest of the device (col. 4 lines 54-64). Therefore, the prior art bag of Polo is considered configured to be detached from the cannula assembly since it could be cut with scissors from the remainder of the device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more mechanisms for pulling in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polo (US 9364253) as evidenced by Tovey (US 5647372).
Regarding claim 22, Polo discloses a tissue cutting device (shown in Figs. 1 and 13) comprising:
a specimen bag (catching bag (27)) (Fig. 13)
a flexible ring (outer blade 4) (Fig. 13) (col. 10 lines 34-37), the flexible ring configured to form a top opening of the specimen bag (27) (Fig. 13) (col. 15 lines 4-14 disclose that the bag is coupled to the outside of the outer blade (4);
a cannula assembly of cutting device (1) (Fig. 1) comprising:
 an inner tube handle portion (internal tube (2) is fixed to the proximalmost trigger of handle (18) which that controls the inner tube by further squeezing the handle (18) pulls the distal end of the internal tube (2) and bending neck (11) in a superior direction (see Figs. 1-3) (col. 13 lines 33-48) and
an outer tube portion (external tube (3))  (Fig. 1-3);
 wherein the specimen bag is configured to be stored within the cannula assembly (Fig. 1), and wherein the cannula assembly is configured to advance and retract the flexible ring (see Figs. 1-3) (col. 12 lines 5-34);
at least one connector housing (segmental slot (28)), the at least one connector housing (28) comprising one or more connector pins (pin (29)) (Fig. 13) (col. 5 lines 14-22);
a connector carrier (formed by ribbons 6' and 7' of the extension member) (Fig. 13; (col. 5 lines 1-22)), the connector carrier configured to:
retain the at least one connector housing (28) (col. 5 lines 14-22), and wherein the at least one connector housing (28) is in an interior of the connector carrier (6',7') (col. 5 lines 14-22); and reside within an interior of the cannula assembly (see Fig 1), and wherein the connector carrier  (formed by ribbons 6' and 7' of the extension member) can be moved from a position within the cannula assembly (see Fig. 1) to outside the cannula assembly (see Figs. 2 and 3).
wherein the one or more connector pins (29) attach to one or more tissue segmentation device components (inner blade (5)) integrated within the specimen bag (27) (see Fig. 13) [note: the connector pin (29) is attached to the inner blade (5) by their common connection with ribbons/rods (6,7)];
a tensioning mechanism assembly (motor (21)) (see Fig. 1), the tensioning mechanism assembly (21) configured to: 
attach to the one or more connector pins (27) [note the connector pin (29) is attached to the motor (21) by their common connection with ribbons (6’,7’)]; and
apply tension to the one or more tissue segmentation device components (inner blade (5)) [thereby causing the blade to move in a reciprocating motion (col. 5 lines 32-44)];
Regarding the limitation “wherein the specimen bag is configured to detach from the cannula assembly”, due to the “configured to” language, the limitation is interpreted as functional language, i.e. the detachable nature of the bag is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of detachment. That is to say, the bag of the prior art must only be capable of being detached, and need not expressly disclose such a use. As evidenced by Tovey (US 5647372) in the same field of endeavor,  a user can cut a specimen bag (260) from a flexible ring of a specimen retrieval device with scissors as a means of detaching the bag from the rest of the device (col. 4 lines 54-64). Therefore, the bag of Polo is considered configured to detach from the cannula assembly since the bag could be cut from the rest of the device.
Allowable Subject Matter
Claims 1-12,14-21, and 31-32 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771